ATTACHMENT TO ADVISORY ACTION

3. CONT.  The proposed amendments to claims 1 and 19 raise new issues under at least 35 U.S.C. 112, second paragraph, and 35 U.S.C. 103, and possibly 35 U.S.C. 102. The proposed amendment to claim 1 would delete the limitation that the “DNA localization component and the effector molecule are connected by a linker of five or fewer amino acids” and replace it with the limitation that “dCas9, or an inactivated nuclease domain, and the Clo051 are connected by a Gly-Gly-Gly-Gly-Ser-peptide linker”. First, the proposed limitation “an inactivated nuclease domain” raises issues under 35 U.S.C. 112, second paragraph, for indefiniteness since it is unclear whether this inactivated nuclease domain is limited to the inactivated nuclease domain of Clo051 referred to earlier in the claims. Second, the proposed redefinition of the components that are to be linked by the peptide linker raises new issues under 35 U.S.C. 103. The final office action clearly indicated that a previous rejection under 35 U.S.C. 103 had been withdrawn based on the limitation that it was a “DNA localization component” connected to the effector molecule by five or fewer amino acids. The final office action also made note of additional prior art which would be relevant should applicant amend the claims to read on a dCas9 connected by a Gly-Gly-Gly-Gly-Ser-peptide linker to a nuclease domain (see Final Office Action mailed on 12/30/2020, page 8). Finally, the proposed amendment to claim 19 would now read on a nucleic acid encoding only the DNA localization component, or only on the effector molecule of claim 1 or claim 3. This subject matter has not been previously examined and would require additional consideration under both 35 U.S.C. 102 and 35 U.S.C. 103. 

12. CONT.  The following rejections are maintained: 1) rejections of claims 1, 3, 5-6, 19-23, 25-34, 37-47, 52-65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness; and 2) the rejection of claims 1, 3, 5-6, 19-23, 25-34, 37-47, 52-65 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s arguments are based on the proposed claim amendments which have not been entered. As such, applicant’s arguments are not found persuasive. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633